         Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 1 of 16



                             IN THE U.S. DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

Amber Dawn Brown                              *
8410 Riggin Road
Mardela Springs, Maryland 21837               *

Johnna Hopkins                                *
8 Ivy Lane
Berlin, Maryland 21811                        *

On behalf of themselves and                   *
others similarly situated
                                              *
        Plaintiffs
                                              *
v.                                                           Case No. ______________
                                              *              JURY TRIAL REQUEST
OC Jewish Deli and Diner, LLC
22 Goldeneye Court                            *
Berlin, Maryland 21811
                                              *
Warren Steven Rosenfeld
22 Goldeneye Court                            *
Berlin, Maryland 21811
                                              *
      Defendants
____________________________________/

     COLLECTIVE ACTION COMPLAINT UNDER THE FAIR LABOR STANDARDS
                   ACT AND CLASS ACTION COMPLAINT

        Plaintiffs, Amber Dawn Brown and Johnna Hopkins, on behalf of themselves and others

similarly situated, by and through undersigned counsel, state a collective action complaint against

Defendants OC Jewish Deli and Diner, LLC, and Warren Steven Rosenfeld, (“Defendants”),

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and further state a

putative class action against Defendants, pursuant to Fed.R.Civ.P. 23, alleging supplemental state

law claims under the Maryland’s Wage and Hour Law, Md. Code Ann., Lab. & Empl. 3-401 et

seq (“MWHL”), and the Maryland Wage Payment and Collection Law, Md. Code Ann., Lab. &



                                              Page 1
        Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 2 of 16



Empl. 3-501 et seq. (“MWPCL”), and demands a jury trial, as follows:

                                         Introduction

   1.     This is a collective action for unpaid overtime wages, liquidated damages, and other

          relief provided by the FLSA, 29 U.S.C. § 201 et seq., and a putative class action

          alleging supplemental state law claims under the MWHL, Md. Code Ann., Lab. &

          Empl. 3-401 et seq., and the MWPCL, Md. Code Ann., Lab. & Empl. 3-501 et seq.

   2.     Plaintiffs seek on behalf of themselves and others similarly situated, in addition to the

          actual sums owed, liquidated and statutory damages pursuant to the FLSA, MWHL,

          and MWPCL, and attorneys’ fees and costs as provided under the under the FLSA,

          MWHL, and MWCPL.

                                   Jurisdiction and Venue

   3.     This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C. § 206,

          29 U.S.C. § 207, and 28 U.S.C. § 1331.

   4.     This Court has supplemental jurisdiction over the MWHL and MWPCL claims

          pursuant to 28 U.S.C. § 1367(a) because said claims are so related to the FLSA claims

          that they form part of the same case or controversy.

   5.     Venue is proper pursuant to 28 U.S.C. § 1391(b), because Defendants do business

          within this judicial district and the events giving rise to these claims occurred in this

          judicial district.

                                            Parties

   6.     Defendant OC Jewish Deli and Diner, LLC (“OC Jewish Deli”) is a corporation

          formed in the State of Maryland to engage in the operation of a restaurant and related

          activities. Defendant Warren Steven Rosenfeld (“Rosenfeld”), owns and operates



                                             Page 2
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 3 of 16



       Rosenfeld’s Jewish Delicatessen, which has locations at 6301 Coastal Highway,

       Ocean City, Maryland 21811, 5485 Airport Terminal Road, Salisbury, Maryland

       21804, and 18949 Coastal Highway, Rehoboth Beach, Delaware, 19971.

7.     At all times material herein, Defendant OC Jewish Deli had an annual gross volume

       of sales made or business done in an amount exceeding $500,000.00.

8.     At all times material herein, Defendant OC Jewish Deli has employed at least two or

       more employees who are engaged in commerce, and who produce goods for

       commerce, or handle, sell, or otherwise work on goods or materials that have moved

       in or were produced for commerce as a single enterprise under the FLSA.

9.     For instance, there are employees of the Defendants who negotiate and purchase food

       from producers and suppliers who operate in interstate commerce.

10.    There are employees who, like Plaintiffs, cook, serve, and otherwise handle this food,

       as well as the beverages, that cross interstate and even international boundaries.

11.    There are employees who regularly use wire and electronic means of communicating

       interstate, who also regularly sell food and beverages that have moved in interstate

       commerce and who regularly process credit card transactions for customer payments.

12.    There are employees who use, in Defendants’ restaurant, cleaning products, dishes,

       tools, utensils, napkins, menus, signage, among other items, that have moved in

       interstate commerce.

13.    Additionally, Defendant Rosenfeld operates multiple restaurants under the

       “Rosenfeld’s Jewish Delicatessen” name across state lines, with locations in Ocean

       City, Maryland, Salisbury, Maryland, and Rehoboth Beach, Delaware.

14.    These restaurants regularly interact and conduct business with each other in interstate



                                          Page 3
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 4 of 16



       commerce.     For example, the restaurants located in Ocean City, Maryland and

       Rehoboth Beach, Delaware share the same restaurant and catering menus. The

       restaurants located in Ocean City, Maryland, Rehoboth Beach, Delaware, and

       Salisbury, Maryland all share a website, including the same online application for

       employment.

15.    Accordingly, subject matter jurisdiction exists because the Plaintiffs were employed

       by Defendant OC Jewish Deli, a covered entity, satisfying the enterprise coverage

       provisions under the FLSA.

16.    Defendant OC Jewish Deli also satisfies the coverage provisions of the MWHL.

17.    As a covered enterprise, Defendant OC Jewish Deli has at all material times been an

       “employer” within the meaning of the FLSA, MWHL, and MWPCL.

18.    Defendant Rosenfeld is the owner of Defendant OC Jewish Deli and all of its

       restaurants, including the restaurant in Rehoboth Beach, Delaware.

19.    Defendant Rosenfeld has complete operational control of Defendant OC Jewish Deli.

       Upon information and belief, Rosenfeld maintains custody and control of Defendant

       OC Jewish Deli’s business records and is responsible for maintaining those records,

       such as payroll records.

20.    Additionally, upon information and belief, for all times material to this case,

       Defendant Rosenfeld was, and continues to be, aware of operational issues throughout

       the restaurant, and is knowledgeable of Defendant OC Jewish Deli’s past and present

       employment practices and policies.

21.    Upon information and belief, for all times material to this case, Defendant Rosenfeld

       possessed and continued to possess the authority and discretion to fix, adjust and



                                         Page 4
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 5 of 16



       determine hours worked and amounts paid with respect to employees at Defendant

       OC Jewish Deli, including Plaintiffs, and possessed the ability to hire employees and

       have employees terminated.

22.    Upon information and belief, Defendant Rosenfeld received and continued to receive

       income from Defendant OC Jewish Diner and has been enriched by the failure of the

       Defendants to properly pay their workers.

23.    At all times material herein, Defendant Rosenfeld has been an “employer” within the

       meaning of the FLSA, MWHL, and MWPCL. Defendant Rosenfeld is jointly and

       individually liable for damages to the Plaintiffs, under the FLSA, MWHL, and

       MWPCL.

24.    As set forth below, Plaintiffs, on behalf of themselves and others similarly situated,

       seek unpaid overtime wages in amounts to be determined based on the evidence, as

       well as liquidated and statutory damages, pursuant to the FLSA, MWHL, and

       MWPCL, and attorneys’ fees and costs as provided under the FLSA, MWHL, and

       MWCPL.

25.    There exists more than seventy-five (75) restaurant employees of Defendants at OC

       Jewish Deli’s, who have worked for Defendants in the last three years as restaurant

       employees within the State of Maryland, and who have not received overtime wages,

       including overtime wages at the proper rate.

26.    Plaintiffs, and other similarly situated restaurant employees, who received hourly pay,

       were not exempt under the FLSA and MWHL’s overtime requirements.

27.    By failing to pay the statutory overtime that was due to Plaintiffs, and other similarly

       situated employees, Defendants willfully violated very clear and well-established



                                          Page 5
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 6 of 16



       overtime provisions of the FLSA. Plaintiffs further allege that Defendants violated

       the overtime provisions of the MWHL with respect to putative class members working

       in the State of Maryland. In addition to actual sums owed, Plaintiffs, on behalf of

       themselves and other similarly situated employees, seek liquidated (statutory)

       damages pursuant to the FLSA, prejudgment interest on all amounts owed under the

       MWHL, three times the overtime owed under the MWHL pursuant to the statutory

       damage provisions of the MWHL and MWPCL, and attorneys’ fees and costs as

       provided under the FLSA, the MWHL, and the MWPCL.

                                   Factual Allegations

                                     Amber Brown

28.    For all times pertinent to this lawsuit, Plaintiff Brown worked for the Defendants as a

       kitchen manager at Defendants’ restaurant, Rosenfeld’s Jewish Delicatessen, at the

       6301 Coastal Highway, Ocean City, Maryland 21842 location.

29.    Plaintiff Brown was employed from approximately April 2013 until November 2017.

30.    Within the three (3) years preceding the filing of this lawsuit, Plaintiff Brown worked

       as a kitchen manager, whose responsibilities included opening the restaurant,

       preparing the restaurant for the day, overseeing the deli, handling inventory, working

       with catering orders, preparing the food truck, closing the restaurant and deli, and

       overseeing other staff.

31.    Plaintiff Brown did not have the power to hire or fire employees, and did not have the

       authority to discipline employees.

32.    During the three (3) years preceding the filing of this lawsuit, Plaintiff Brown was

       paid at rate of $16/hour.



                                            Page 6
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 7 of 16



33.    For the entire time Plaintiff Brown worked for Defendants, she was non-exempt from

       the overtime provisions of the FLSA and MWHL.

34.    While employed by Defendants, Plaintiff Brown worked between 5 and 7 days a week

       for at least eight (8) hours per day.

35.    During the off-season, from October, 2016 to about March, 2017, she would work

       approximately fifty (50) hours per work week.

36.    During the busy, summer season, from April, 2017 to about September, 2017, she

       would work approximately sixty (60) to seventy (70) hours per work week.

37.    Once again, from October, 2017 until her separation of employment in November,

       2017, she worked approximately fifty (50) hours per work week.

38.    Although Plaintiff Brown routinely worked in excess of forty (40) hours per work

       week, she was never paid the overtime wage of $24.00 per hour for each overtime

       hour worked.

39.    When Plaintiff Brown asked Defendant Rosenfeld about why she was not receiving

       overtime pay. Defendant Rosenfeld simply replied that he could not afford to pay her

       at the overtime rate.

40.    Upon information and belief, Defendants maintained a practice and policy of not

       paying employees overtime wages and paid employees at their straight wage or an

       incorrect and inadequate overtime wage for all hours worked in excess of forty (40)

       hours per week.

41.    Defendants have therefore violated the FLSA, the MWHL, and MWPCL insofar as

       they failed to properly pay Plaintiff Brown, and other similarly situated employees,

       overtime when they worked over forty (40) hours per week, in the amount of 1½ times



                                           Page 7
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 8 of 16



       their regular rate of pay, for overtime hours worked in excess of forty (40) hours per

       week.

42.    By failing to pay the overtime wages due to Plaintiff Brown, and other similarly

       situated employees, Defendants willfully violated very clear and well-established

       overtime wage provisions of the FLSA and MWHL.

                                        Johnna Hopkins

43.    For all times pertinent to this lawsuit, Plaintiff Hopkins worked for the Defendants as

       an assistant manager at Defendants’ restaurant, Rosenfeld’s Jewish Delicatessen, at

       the 6301 Coastal Highway, Ocean City, Maryland 21842 location.

44.    Plaintiff Hopkins was employed from approximately February 2015 until May 2017.

45.    Within the three (3) years preceding the filing of this lawsuit, Plaintiff Hopkins

       worked as an assistant manager, whose responsibilities included preparing the

       restaurant for the day, closing the restaurant, and overseeing other staff members.

46.    Plaintiff Hopkins did not have the power to hire or fire employees.

47.    During the three (3) years preceding the filing of this lawsuit, Plaintiff Hopkins was

       paid at rate of $15/hour.

48.    For the entire time Plaintiff Hopkins worked for Defendants, she was non-exempt

       from the overtime provisions of the FLSA and MWHL.

49.    While employed by Defendants, Plaintiff Hopkins worked five (5) days a week for at

       least eight (8) hours per day.

50.    During the off-season, from October 2016 until April 2017, she would work

       approximately forty (40) hours per work week, and would occasionally work in excess

       of that.



                                          Page 8
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 9 of 16



51.    During the busy, summer season, from April, 2017 to the end of her employment in

       May of 2017, she would work approximately seventy (70) hours per work week.

52.    Although Plaintiff Hopkins routinely worked in excess of forty (40) hours per work

       week, she was never paid the overtime wage of $22.50 per hour for each overtime

       hour worked.

53.    Upon information and belief, Defendants maintained a practice and policy of not

       paying employees overtime wages and paid employees at their straight wage or an

       incorrect and inadequate overtime wage for all hours worked in excess of forty (40)

       hours per week.

54.    Defendants have therefore violated the FLSA, the MWHL, and MWPCL insofar as

       they failed to properly pay Plaintiff Hopkins, and other similarly situated employees,

       overtime when they worked over forty (40) hours per week, in the amount of 1½ times

       their regular rate of pay, for overtime hours worked in excess of forty (40) hours per

       week.

55.    By failing to pay the overtime wages due to Plaintiff Hopkins, and other similarly

       situated employees, Defendants willfully violated very clear and well-established

       overtime wage provisions of the FLSA and MWHL.

                                   Class Allegations

56.    Plaintiffs seek to represent two distinct classes: (A) one FLSA Class (Count I); and

       (B) one Maryland class (Counts II-III).

          A. The “FLSA Class” (Count I) consists of all persons who performed any work

               at any OC Jewish Deli (Maryland and/or Delaware) at any time during the

               period beginning three (3) years from the date of commencement of this



                                         Page 9
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 10 of 16



               lawsuit through the date of class certification, and who performed work in

               excess of forty (40) hours per week;

           B. The “Maryland Class” (Counts II-III) consists of all persons who performed

               any work at OC Jewish Deli’s restaurants in Maryland, including but not

               limited to the restaurants located in Ocean City, Maryland and Salisbury,

               Maryland, at any time during the period beginning three (3) years from the

               date of commencement of this lawsuit through the date of class certification,

               and who were paid by the hour and who performed work in excess of forty

               (40) hours per week;

           C. Excluded from the FLSA Class or the Maryland Class are bona fide owners,

               officers and directors of Defendant OC Jewish Deli.

57.     There are questions of fact and law common to all classes (“opt in” and Rule 23 opt-

        out), including but not limited to:

           A. Whether Defendants failed to properly calculate overtime for proposed Class

               Members when employees worked more than forty (40) hours in a statutory

               workweek.

           B. Whether Defendants violated MWHL, Md. Ann Code LE art. § 3-415, by

               requiring proposed Class Members to work over forty (40) hours in a

               workweek without proper payment.

           C. Whether there is a genuine bona fide dispute as to the unpaid wages claimed

               by the proposed Class Members, thus rendering Defendants liable to Plaintiff

               and the proposed Class Members for statutory damages under the MWPCL,

               Md. Ann Code LE art. § 3-501 et seq., and if there is a lack of a bona fide



                                              Page 10
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 11 of 16



               dispute, whether Plaintiff and proposed Class Members are entitled to receive

               statutory enhancements in addition to unpaid wages/deductions.

58.     The claims of Plaintiffs are typical of the classes they seek to represent. Moreover,

        the questions of fact and law common to Class Members predominate over any

        questions affecting only individual members, as all Class members are current or

        former employees who were not properly paid overtime wages. Individual issues will

        relate solely to the quantum of relief due to the individual Class Members. Upon

        information and belief, Plaintiffs believe that the potential Class Members number at

        least seventy-five (75). The proposed classes are easily ascertainable as the number

        and identities of the Class Members are readily determinable from employee and

        payroll records that the Defendants maintain.

59.     Plaintiffs will fairly and adequately protect the interests of the Classes. The interests

        of the named Plaintiffs are consistent with, and not antagonistic to, those of the class.

60.     The named Plaintiffs are represented by competent counsel who are experienced in

        complex FLSA litigation. Counsel is licensed to practice in Maryland and have been

        admitted to practice before the U.S. District Court of the District of Maryland.

61.     A hybrid class/collective action is superior to other available methods for the fair and

        efficient adjudication of this controversy, and is consistent with the legislative history

        of the FLSA. Class action treatment will permit a large number of similarly situated

        persons to receive notice and prosecute their common claims in a single forum

        simultaneously, efficiently, and without the unnecessary duplication of effort and

        expense that number individual actions engender.

62.     Maintenance of this action as a hybrid class/collective action would promote the



                                           Page 11
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 12 of 16



        equitable administration of justice because pursuing claims on an individual basis

        would be disproportionately expensive.

63.     The prosecution of separate claims by individual Class Members would create a risk

        of inconsistent or varying adjudications with respect to the individual members of that

        class that would establish incompatible standards of conduct for Defendants.

                                     Causes of Action

                                      COUNT I
                           (FLSA - Failure to Pay Overtime)

64.     Plaintiffs incorporate paragraphs 1-63 as set forth above, and states that Defendants’

        actions complained of herein constitute a willful violation of Section 207(a)(1) of the

        FLSA, because Defendants—in the three (3) years preceding the filing of this

        lawsuit—have willfully failed and otherwise refused to compensate the Plaintiffs, and

        other similarly situated employees, for hours in excess of forty (40) hours in a work

        week at a rate of not less than one and one-half (1.5) times their regular rate of pay as

        required by Federal law and Federal regulations and that Plaintiffs, and others

        similarly situated, were entitled to receive as their regular rate of pay with Defendants.

65.     As a result, Plaintiffs, and other similarly situated employees, have the legal right to

        receive the full overtime wage, as required by Section 207 of the FLSA, 29 U.S.C. §

        207.

                                   COUNT II
                     (MWHL - Failure to Properly Pay Overtime)

66.     Plaintiffs incorporates paragraphs 1-65 as set forth above, and state, in addition, that

        Defendants’ actions complained of herein constitute a violation of Md. Ann. Code LE

        Art. § 3-420 (overtime) because Defendants have, at all material times, failed and



                                           Page 12
      Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 13 of 16



        otherwise refused to compensate Plaintiffs, and other similarly situated employees,

        for all hours worked in excess of forty (40) hours a work week at a rate of not less

        than one and one-half (1.5) times their regular rate of pay, as computed under Md.

        Ann. Code LE Art. § 3-420.

67.     Defendants’ actions complained of herein constitute a violation of Section 3-415 of

        the MWHL, because Defendants failed to compensate Plaintiffs, and other similarly

        situated employees, at a proper overtime rate for hours worked in excess of forty (40)

        in a work week at a rate not less than one and one-half times their regular rate of pay,

        as required by Maryland law.

68.     As a result, Defendants owe Plaintiffs, and other similarly situated employees,

        overtime wages in the amount of one and one-half (1.5) times their regular rate of pay,

        for all work weeks they worked in excess of forty (40) hours per week.

                                  COUNT III
                            (MWPCL Act – Unpaid Wages)

69.     Plaintiffs incorporate paragraphs 1-68 as set forth above, and state that the actions of

        Defendants, in refusing to pay wages free and clear that are due without coercion and

        intimidation, is a violation of the MWPCL, Md. LE Art. § 3-502(a)(ii) and § 3-505(a).

70.     That the MWHL further compels each covered employer and non-exempt employee

        to make, as part of any working agreement, a promise to pay overtime compensation

        as applicable under the MWHL.

71.     That impliedly, by operation of law, Plaintiffs, and other similarly situated employees,

        were entitled to be paid overtime wages by Defendants under the MWHL, which have

        not been paid following the cessation of the term of employment for Plaintiffs, and

        other similarly situated employees.


                                          Page 13
         Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 14 of 16



   72.      That there are no bona fide disputes between the parties as to the right of Plaintiffs,

            and other similarly situated employees, to be paid all overtime due arising from their

            employment. Defendants know, or should know, that they are covered entities under

            the MWHL, and that Plaintiffs, and other similarly situated employees, performed

            work as employees for which they was not properly compensated.

   73.      Plaintiffs, and other similarly situated employees, are thus entitled under MWPCL,

            Md. LE Art. § 3-507.2 to an award of treble damages and attorneys’ fees with respect

            to their wages, i.e. the MWHL-mandated wages that have gone unpaid.

                                               Prayer

         Based on the foregoing allegations, Plaintiffs respectfully request that this Court grant

money damages in an amount to be determined by the evidence, exclusive of attorneys’ fees and

costs; and in support thereof, request this Honorable Court to issue the following Orders:

         (a) Certify this action as a collective action pursuant to 29 U.S.C. § 216(b), and (i) compel

            Defendants to provide all material contact information, including email addresses and

            phone numbers, for potential opt-in Plaintiffs who performed work as employees of

            OC Jewish Deli; (ii) issue appropriate Notices as requested in Plaintiffs’ Motion for

            Conditional Certification; (iii) supervise the maintenance of this FLSA collective

            action; and (iv) supervise and enter appropriate orders allowing this matter to be tried

            as an FLSA collective action;

         (b) Certify the claims under the MWHL and the MWCPL as set forth in Counts II-III as

            class actions (Maryland Classes) pursuant to Rule 23 of the Federal Rules of Civil

            Procedure;

         (c) Order Defendants to pay Plaintiffs (and all similarly situated employees of Defendants



                                                Page 14
Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 15 of 16



   who file an opt-in notice in this litigation and proposed Maryland Class Members who

   fail to opt-out of this litigation), all unpaid overtime wage payments determined by

   the Court to be due and owing, under the FLSA, MWHL, and MWPCL, as well as

   well as a sum of liquidated damages in an amount equal to the amount of any unpaid

   overtime wage payments awarded to Plaintiffs (and all similarly situated employees

   of Defendants who file an opt-in notice in this litigation and proposed Maryland Class

   Members who fail to opt-out of this litigation), pursuant to the FLSA and MWHL;

(d) Order Defendants to pay the Plaintiffs and the proposed Class Members all MWHL-

   mandated overtime wage payments determined by the Court to be due and owing to

   Plaintiffs and the proposed Class Members under the MWHL as well as treble

   damages under the MWPCL;

(e) Award Plaintiffs and the proposed Class Members their attorneys’ fees and costs in

   pursuing this action;

(f) Award Plaintiffs and the proposed Class Members interest on any sums determined

   due and owing from Defendants, including pre-judgment interest on attorneys’ fees

   and costs in pursuing this action;

(g) Grant Plaintiffs and the proposed Class Members any additional relief that the Court

   deems appropriate and just.




                                        Page 15
        Case 1:19-cv-03584-SAG Document 1 Filed 12/17/19 Page 16 of 16



                                       Respectfully submitted,

                                       /s/ Howard B. Hoffman
                                       Howard B. Hoffman, Esq.
                                       Federal Bar No. 25965

                                       /s/ (with permission)
                                       Scott E. Kraff, Esq.
                                       Federal Bar No. 20899

                                       /s/ (with permission)
                                       Jordan S. Liew
                                       Federal Bar No. 20509
                                       HOFFMAN EMPLOYMENT LAW, LLC
                                       600 Jefferson Plaza, Suite 204
                                       Rockville, MD 20852
                                       (301) 251-3752
                                       (301) 251-3753 (fax)

                                       Attorneys for Plaintiffs


                                           Jury Demand

        The Plaintiffs, by their attorneys, hereby demand a jury trial as to all issues triable by a

jury.


                                       /s/ Howard B. Hoffman
                                       Howard B. Hoffman




                                               Page 16
